Me. Justice Peewitt
delivered the opinion of the Court.
The complainants compose the Board of Election Commissioners of Hamilton County, and as such sued the City of Red Bank and White Oak and Hamilton County under the declaratory judgment law, seeking to have the Court declare whether the City of Red Bank - White Oak or Hamilton County is liable for the costs and expenses incurred in holding a municipal referendum. Complainants insist that the municipality is liable, while the muni*702cipality insists that tlie-eonnt-y-is liable. The Chancellor upheld the bill as aHd©felfif:MÍ®r^)Jíiidgment bill and was of the opinion that the~-expens'es~should be borne by the city. This appeal r^^,. .u/L .(W„r„TAn .(L huí)
passed on the final reading a^ippd^a^^^w^ip^.p^e^. paid from the general funds of the city.” The City*'Mkh-la^b'irívhlslitoBtM0liedht®!i!í;’í.m®líé'/alH5rVaiidiCall píédéssáry 'a,!tírk>tó!geineHt&íwi>fh! flteoHa^iltoftoCouiityl BlectioA iComí--Báissií®®.') f«¡AHAbelhoidd«% of laofbfieten'dmm'. Uso' 'submit vfhe ff obé'go'Sngip'fbpOS'edrCliafijteiíilAillieindlíi’shteii” ||¡ bon ¡nni
tS81 ÍÍ^M¿d/*í¿r!,^lL*b0‘Í^f!lSÍáÍ>14í1 t(^P 'jMis^’cíf Cdíliril^^o^ 'feék ^kMí-lW'ÍiM)!'Óa¥f0‘!(fílK 0íl'J J>fíI'wl<í« Y.1Í» Í>‘í> ¿>Mk¡I lar; ovilciaigol yins lo oonoadn o/íi ni bJoil prubniU
r There is no controversy concerning,-the cost -of the -Icq win ran 'gniubin-ioi -¡o v/hnio:> noqn ylnninii 'gniHoqm: olif^Hnoibob [nqbinnui !lo Honnyqxo 'ginynq ino'f‘1 «Ah
ÍW<e ftiplíhft^ti (^¡tJig^ib^gnpe,!®f yppeijbq;Ipgisjafipft, to burden the cost of holding a.iJji|ipj.#p%lfplefltÍ!?í!o?jPflíi the taxpayers of the county, there should appear some -i-, i ,.,J)ora-[iini o;rpou basis which bears a reasonable relation to county pur-sefe Thh1 feífé'dtiBái^hálí3.‘pí’é’áMfí1 cksNliaíeFio dóíínty interest. It was a referendum concerning charter aih'éhci--ffibl1íhÍ9F)-'t?:l®-^líí1WÁ<?Kí?£!’lÍteroHO([nu);) «hniniülqníoa oilT
 ¡Tihel-'de-f eníddntp citt*/ ¡relies! u^ou nTÍ CIA. «secidMdM y^M©'h)pr'©$ídesl:! bnn inO oliíIY/ han >hin<i' boíl ‘lo v 1 i 1)
°[!1 cmll -eitííi^oW/^^ fiÜ \yerM?á KOíifrm,jás,j^»i,ito!t átey '»o^a¥al[wTtor iWfcrefr0u%yraBiH-*703election, and deliver such list to the nudge or -•f »:.*> un i ¡ '¡ri u i li;iii!)mitv)Vov i> o.-m o:-¡ rn/r .. ... Ill Cl Cl!OS ,o£ the cou-nty court who shall-issue his. wa-rrant m oí! 1 . viiTisuidiuitiii fill; fo (¡10110:1 o/uniio/o oiTI 101 110 Ir • favor of each of said judges, clerks., and officers for .umroolo linouf)^ n loirmsv/ u:un;‘> mili m mimno-the' sum authorized by sec. 2-1106, to be paid by the • “'ihh’Mthé^dfí’the 'étliíin't'yl*biít0¿!f!(á(i,iy'(Moiiéy'riñ his hands, ! ^iirjb'b’sdSl ’ ?,1^! : ** •li( 1
nT']#¡ tfF tlie costs of Where a gen-{?F^i#9^vfi9vfiTP//%^n^íÍ^<íP?ÍPty and is to elect §I?ffií?ñ;ñ¡Wl^}Pfi^yMi^’COunty must pay the expenses. In cases where special elections are held for a municipality^ the _ cities are not forbidden to pay the 'dfeyfeAse^ilicifenii-^ lichding*láiích elections. jü'WimjZ') líoijooh ‘lo ■ Hour/r:; oi'
/that if the legislative act directs the election and does not provide for payment of expenses, then the copnty must bear the expense. In •iunbloil., in •folmiiml- > oili. , , ,, „ tjie inMant ease,, the election was not held as a result of m nii1iJmo'*<.),m rniy ion' , „ . . , ,. any legislative act, but resulted from a municipal ordinance, by which the duly constituted authorities of the City of Red Bank - White Oak recognized, as they had on previous elections, that, pursuant to their charter powers and its function as a municipality, the cost of elections should be borne by the city.
Tennessee cities are not forbidden by the Legislature from paying the expenses of holding special elections. Ordinances such as the one here involved are valid and not in conflict with general laws or the policy of the State.
By their action in paying the election expenses of former elections, the City of Red Bank-White Oak recognized that the expense of holding special municipal *704elections is in every sense a governmental function carried on for the exclusive benefit of the municipality. The referendum in this cause was not a general election.
Wo are of the opinion that the Legislature left with municipalities the power to provide for municipal elections. By implication, it conferred the authority upon municipalities to assume and agree to pay the expenses incident to holding special or municipal elections. The ordinance we are concerned with covered matters which were omitted in the statute regulating the costs of elections.
The ordinance being valid, the City of Bed Bank-White Oak is liable for the payment of election expenses, amounting to $1,431.36. Payments should be made directly to the creditors.
It results that the decree of the Chancellor in holding the city liable for the expenses of this referendum is affirmed.